Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00594-CV

                                   CITY OF HOLLYWOOD PARK,
                                            Appellant

                                              v.
                                    PREFERRED HOSPITALITY
                                 PREFERRED HOSPITALITY, LTD.,
                                           Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-07343
                            Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 31, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have settled their

dispute. The motion contains a certificate of service to appellee, which has not opposed the motion.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal

are taxed against appellant. See id. 42.1(d).



                                                      PER CURIAM